Citation Nr: 0330945	
Decision Date: 11/07/03    Archive Date: 11/17/03	

DOCKET NO.  03-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits for the 
period from December 1, 2001, to December 1, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefits sought on 
appeal.  The veteran, who had active service from June 1943 
to March 1946, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's income for the period between December 1, 
2001, and December 1, 2002, exceeded the annual income 
limitation of $12,516 for a veteran with one dependent.


CONCLUSION OF LAW

The requirements for payment of nonservice-connected pension 
benefits between December 1, 2001, and December 1, 2002, 
have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.23, 3.102, 3.159, 2.271, 2.272 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address 
the Veterans Claims Assistance Act of 2000 (VCAA) that 
became law in November 2000.  The VCAA provides, among other 
things, that the VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The Board acknowledges that the record on appeal does not 
reflect notice to the veteran of the provisions of the VCAA 
in connection with his current claim.  However, the 
Statement of the Case clearly advised the veteran of the 
criteria to establish eligibility for pension benefits 
between December 2001 and December 2002, the evidence 
considered and the reasons his claim was denied.  In any 
event, as will be explained below, the law, and not the 
evidence, is dispositive in this case.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law, and not the underlying facts or development 
of the facts are dispositive in a matter, the VCAA can have 
no effect on the appeal.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  (The Court has recognized that 
enactment of the VCAA does not affect matters on appeal from 
the Board where the question is limited to statutory 
interpretation).  Therefore, the Board finds that no further 
action is necessary under the VCAA in this case and that the 
case is ready for appellate review.  

The basic facts in this case are not in dispute.  In March 
2003 the veteran was notified of a denial of his claim for 
pension benefits.  The letter notifying the veteran of the 
denial indicated that the income limit for one veteran with 
one dependent was $12,692 and that the veteran's income for 
VA purposes was greater than the allowable limit.  The 
letter indicated that the income counted consisted of 
$10,976 and $8,456 of Social Security benefits payable to 
the veteran and spouse respectively.  Also considered were 
medical expenses totaling $6,960.  

In April 2003 the veteran expressed disagreement with that 
determination and highlighted errors in the RO's 
calculation.  The veteran indicated that his correct Social 
Security income was $902 per month or $10,824 a year for 
himself and $8,340 for his wife for a total income of 
$19,164 for the year of 2002.  The veteran went on to 
calculate that with the allowance of medical expenses left 
an adjusted gross income of $12,204.  The veteran also noted 
that the maximum income reported in the March 2003 letter 
was incorrect and that the actual income limit for 2002 was 
$12,516.  Utilizing these figures the veteran calculated 
that he was owed $312 in pension benefits.  

In the Statement of the Case the RO acknowledged using 
incorrect numbers in notifying the veteran of the denial of 
pension benefits.  The RO acknowledged that the maximum 
limit between December 1, 2001, and December 1, 2002, was 
$12,516, not $12,692, and that the veteran's income, 
consisting of Social Security benefits for the veteran and 
his wife combined for a total of $19,164, the amount 
specified by the veteran.  

However, while the veteran reduced his yearly income by 
$6,960 for medical expenses, leaving an adjusted gross 
income below the maximum of $12,516, the RO informed the 
veteran in the Statement of the Case that only those 
expenses paid by the veteran which exceeded 5 percent of the 
annual income limitation for the period in question could be 
considered.  Five percent of the yearly income maximum 
totaled $625 and that only the amount in excess of $625 
could be considered.  Thus, the RO considered medical 
expenses totaling $6,335.  When the veteran's total income 
of $19,164 was reduced by $6335 the resultant annual income 
equaled $12,829, an amount which exceeded the annual income 
limitation of $12,516.  Consequently, the veteran's income 
for the time period between December 1, 2001, and December 
1, 2002, exceeded the maximum allowable income.  38 U.S.C.A. 
§ 1521.  Accordingly, the RO concluded that entitlement to 
pension benefits between December 1, 2001, and December 1, 
2002, was not established.

It is unfortunate that the RO used incorrect numbers in 
initially notifying the veteran of the denial of pension 
benefits in March 2003.  However, even when the correct 
numbers, as noted by the veteran in his Notice of 
Disagreement were utilized, the law does not provide for 
benefits.  Indeed, the Statement of the Case and the 
veteran's Notice of Disagreement are both identical inasmuch 
as the income considered, but differ in the allowed medical 
expenses.  In this regard, the notice letter to the veteran 
indicated that $6,960 medical expenses had been considered 
in connection with the veteran's claim for pension benefits.  
However, the law provided that only the amount in excess of 
5 percent of the maximum allowable income that can be 
considered, or in this case, $6,335, not $6,960.  See 
38 C.F.R. § 3.272(g).  Therefore, the Board concludes that 
the veteran's income exceeds the amount set by law for 
payment of pension benefits between December 1, 2001, and 
December 1, 2002.


ORDER

Entitlement to nonservice-connected pension benefits between 
December 1, 2001, and December 1, 2002, is denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

